PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/157,090
Filing Date: 17 May 2016
Appellant(s): Ichishima, Daiji



__________________
Brian K. Dutton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 7, 8, and 11-24 are rejected under 35 U.S.C. 101
Appellant asserts the claims are not mathematical.  Appellant states the Final Action does not offer any objective evident sufficient to show the claims are mathematical.  Appellant contends the specification contains intrinsic evidence by the mention that it is desirable to provide a computer program for performing the renormalization transformation simulation.  Appellant also lists extrinsic evidence of various board decisions of similar cases where the §101 rejection was reversed.  Mentioned are several PTAB decisions which discuss the following related to each application before the board: claims are not an abstract idea, mental steps, but directed to an improvement in how macromolecules are analyzed; claims require performing an analysis of objects and calculating coefficients based on that analysis which are seen as concrete and not an abstract idea; and claims are not directed to a mental process because the human mind cannot optimize the model mesh.  Examiner respectfully disagrees.  Firstly, the claims are rejected as abstract mathematical algorithms.  See claims 7, 13, 20, and 22 which discuss specific algorithms as well as throughout the specification.  Claim 7 refers to performing calculations which are mathematical as well as setting initial values of vectors which is also mathematical.  Mathematical algorithms, even complex ones, are abstract ideas even if implemented on a general purpose computer (for example, code for performing calculations, and memory for 

Appellant asserts the Final Action does not provide any evidence sufficient to define a generic computer.  Appellant mentions another PTAB decision where a claim directed to a computer readable storage medium comprising computer code is not software per se.  Appellant states the Final Action fails to show claim 7 amounts to nothing more than a generic computer.  Examiner respectfully disagrees.  Claim 7 is not rejected as software per se, but instead as an abstract idea, mathematical algorithm with additional limitations directed to mere instructions to implement the abstract idea on a computer.  These additional limitations include the computer code and storage device which are recited at a high level of generality and simply use computers as tools to perform the abstract idea.  Therefore claim 7 recites an abstract idea.

Appellant discusses claim 8 which includes the additional limitation of outputting the simulation result to a display.  Appellant asserts the claims are directed to a technological solution and an improvement in the field of computer animation which is substantially similar to concepts in McRO.  Appellant points to diagrams and the instant application’s specification which show a simulation method and illustrating simulation results.  Appellant also discusses a PTAB decision where they found the claims are not directed to merely performing a simulation but to a technical improvement.  The decision indicates although the method may organize and 

Appellant indicates claim 15 recites an input unit receives the detection result from a sensor.  Appellant points to the specification where a sensor is described as detecting various physical quantities of an object and an input unit converts the detection results input through the sensor into data.  Appellant indicates the Final Action interpreted this limitation as data gathering and pre-solution or extra-solution activity.  Appellant sates the Final Action merely provides an assertion with no explanation showing how or why the input unit is nothing more than an abstract idea.  Appellant indicates the claim comprises an input unit and points to a PTAB decision where the board sees an electronic device as integral to the claims and the Examiner erred in finding the claims do not require the use of a machine.  Appellant indicates the input unit is a structural feature and the Final Action fails to address it or account for it.  Appellant also indicates extra-solution activity is an activity and the input unit is structural.  Examiner respectfully disagrees.  The insignificant extra-solution activity of receiving a detected physical quantity does not meaningfully limit the claim beyond that of the above described abstract idea.  

Appellant points to claim 17 where a sensor detects a physical quantity of the object (for example, a temperature).  Appellant states the Final Action provided no explanation and is merely an assertion of data gathering and extra-solution activity.  Appellant states the sensor is a structural feature and is not an activity.  Examiner respectfully disagrees.  The insignificant extra-solution activity of detecting a physical quantity does not meaningfully limit the claim beyond that of the above described abstract idea.  Merely stating that a sensor, which is insignificant implementation, is performing the data gathering step does not add meaningful limitations to the abstract idea.  The sensor is not addressed in depth in the specification, it is merely the mechanism by which the system obtains data for the simulation (paragraphs 84-85) and is not addressed further.  Therefore the sensor which detects a quantity is interpreted as extra-solution activity.

Claims 15-19 and 21-24 are rejected under 35 U.S.C. 102(a)(1)

Appellant states claim 15 recites the input unit receives the detection result from a sensor.  Appellant states the rejection of claims under Ichishima points to the temperature of the system being obtained, yet Ichishima fails to disclose the temperature is obtained through a sensor.  

Appellant also indicates claim 15 recites outputting the simulation result to a display as an image.  Appellant states although Ichishima teaches diagrams and graphs showing simulation results, it does not disclose outputting these results to a display.  Examiner respectfully disagrees.  The instant application’s specification only mentions display once and states results may be displayed as an image, although figures are shown displaying simulation results.  Ichishima similarly has figures showing simulation results graphically.  Therefore the prior art does disclose outputting the simulation results to a display.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194                                                                                                                                                                                                        
/EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.